DETAILED ACTION
Status of the claims
	Claims 1-21 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20190382016) in view of Salter (US 20180281782).
Regarding claim 1, Chow disclosed wrong-way direction sensing system, comprising
a processor; and 
a memory storing instructions which when executed by the processor configure the processor to: 
[0066] The system 500 also includes one or more computers or electronic control units (ECUs) 502, appropriately programmed, to control one or more operations of the vehicle. The one or more ECUs 502 may be implemented as a single ECU or in multiple ECUs. The ECU 502 may be electrically coupled to some or all of the components of the vehicle. In some embodiments, the ECU 502 is a central ECU configured to control one or more operations of the entire vehicle. In some embodiments, the ECU 502 is multiple ECUs located across the vehicle and each configured to control one or more local operations of the vehicle. In some embodiments, the ECU 502 is one or more computer processors or controllers configured to execute instructions stored in non-transitory memory 518. { ECUs 502  thus a processor;}
receive data from a plurality of sensors in a vehicle, the sensors including a Global Navigation Satellite System receiver, …, gyroscopes, and …; 
determine a location of the vehicle and a direction of motion of the vehicle based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds, where N is a number greater than 0; 
[0022] In other embodiments, the system may determine that the vehicle 102 is being driven in the wrong direction based on the location of the vehicle 102 and the orientation of the vehicle. The location of the vehicle 102 may be determined using a global positioning system (GPS) sensor, and the orientation of the vehicle may be determined by an orientation sensor, such as a gyroscope, or by comparing the location of the vehicle over time. {orientation of the vehicle may be determined by an orientation sensor thus determine … a direction of motion of the vehicle based on …(i) the data received from the plurality of sensors in the vehicle; by comparing the location of the vehicle over time thus determine a location of the vehicle based on … (ii) a history of locations of the vehicle in prior N seconds, where N is a number greater than 0;}
determine a permitted driving direction for the vehicle based on the location of the vehicle and a map database; and 
detect whether the vehicle is moving in a wrong direction based on the permitted driving direction and the direction of motion of the vehicle.
[0092] The ECU determines whether the vehicle is travelling in the wrong direction based on the current driving direction of the vehicle, the current location of the vehicle, and the map data (step 610). Based on the map data and the current location of the vehicle, the ECU may be able to determine a correct direction of travel, and based on the current driving direction of the vehicle, the correct driving direction and the current driving direction may be compared to determine whether the vehicle is travelling in the wrong direction. { a correct direction of travel thus a permitted driving direction}
Chow did not disclose accelerometers and magnetometers;
Salter teaches a wrong-way vehicle detection system wherein [0038] The sensors 30 may detect internal states of the vehicle 10, for example, wheel speed, wheel orientation, and engine and transmission variables. The sensors 30 may detect the position or orientation of the vehicle 10, for example, global positioning system (GPS) sensors; accelerometers such as piezo-electric or microelectromechanical systems (MEMS) sensors; gyroscopes such as rate, ring laser, or fiber-optic gyroscopes; inertial measurements units (IMU); and magnetometers.
	Chow and Salter are considered to be analogous art because they pertain to wrong-way vehicle detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate accelerometers and magnetometers for Chow’ system in order to provide additional information on the status of the vehicle to provide better control.
Regarding claim 4, Chow disclosed further [0072] The system 500 also includes a display 530 configured to alert the driver of the vehicle 550 that the vehicle is being driven the wrong way. The display 530 may also be configured to indicate to the driver a degree by which the vehicle 550 is travelling the wrong way, and an extent by which the available torque of the vehicle 550 has been reduced. { a degree by which the vehicle 550 is travelling the wrong way thus a severity metric, speed of the vehicle}
Regarding claim 5, Chow disclosed further [0073] The system 500 also includes a speaker 532 and a vibration unit 534, similarly configured to alert the driver of the vehicle 550 that the vehicle is being driven the wrong way, to indicate to the driver a degree by which the vehicle 550 is travelling the wrong way, and to indicate the extent by which the available torque of the vehicle 550 has been reduced. The vibration unit 534 may be located in the steering wheel 528 or in the driver's seat.
Regarding claim 6, Chow did not disclose wherein the processor is further configured to at least one of turn on hazard lights, sound a horn, and flash headlights of the vehicle in response to detecting that the vehicle is moving in the wrong direction.
Salter teaches further that Upon such determination, the computer is programmed to actuate a light of the vehicle to provide a user-detectable pattern external to the vehicle. (Abs.)
[0011] The method may further comprise actuating one and only one of a driver side headlight and a passenger side headlight to provide the user-detectable pattern.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to at least one of turn on hazard lights, sound a horn, and flash headlights of the vehicle in response to detecting that the vehicle is moving in the wrong direction for Chow’ system in order to provide a user-detectable pattern external to the vehicle.
Regarding claim 7, Chow did not disclose wherein the processor is further configured to at least one of reduce speed of the vehicle, limit maximum speed of the vehicle, and engage automated braking system of the vehicle in response to detecting that the vehicle is moving in the wrong direction.
Salter teaches further [0051] In addition to actuating the light 14, the computer 12 may limit the speed of the vehicle 10 upon the determination that the vehicle 10 is traveling in the wrong-way direction. To limit the speed the computer 12 may transmit a command, e.g., via the communication network 34, to the propulsion 22 instructing the propulsion 22 to limit output. Additionally or alternatively, the computer 12 may transmit a command to the brake system 24 to actuate to limit the speed of the vehicle 10. The amount the speed is limited, e.g., to a maximum speed of 25 miles per hour, may be determined by the manufacturer of the vehicle 10, e.g., stored in the computer 12. The amount the speed is limited may be determined based on a speed of oncoming traffic, e.g., other vehicles in the same lane as the vehicle 10 and traveling in the designated direction of travel. For example, the amount the speed is limited may be a percent of the speed of oncoming traffic, e.g., 50%. As another example, the amount by which the speed is limited may be identified with a lookup table or the like, e.g., stored in memory of the computer 12, including correlated oncoming traffic speeds with limits to the speed of the vehicle 10 traveling in the wrong-way direction. The computer 12 may determine the speed of oncoming traffic based on information received from sensors 30, e.g., a LIDAR device, and/or based on information from the navigation system 26, e.g., the speed limit included in the virtual map for the traveling lane of the wrong-way vehicle 10 may be identified as the speed of oncoming traffic.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to at least one of reduce speed of the vehicle, limit maximum speed of the vehicle, and engage automated braking system of the vehicle in response to detecting that the vehicle is moving in the wrong direction for Chow’ system in order to provide safety to the driver/passengers. 
Regarding claim 8, the claim is interpreted and rejected as claim 7. {see [0051] “For example, the amount the speed is limited may be a percent of the speed of oncoming traffic, e.g., 50%. As another example, the amount by which the speed is limited may be identified with a lookup table or the like, e.g., stored in memory of the computer 12, including correlated oncoming traffic speeds with limits to the speed of the vehicle 10 traveling in the wrong-way direction.”, of Salter}
Regarding claim 11, the claim is interpreted and rejected as claim 1.
Regarding claim 14, the claim is interpreted and rejected as claim 4.
Regarding claim 15, the claim is interpreted and rejected as claim 5.
Regarding claim 16, the claim is interpreted and rejected as claim 6.
Regarding claim 17, the claim is interpreted and rejected as claim 7.
Regarding claim 18, the claim is interpreted and rejected as claim 8.


Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20190382016) in view of Salter (US 20180281782), in view of Moskowitz (US 20210063162).
Regarding claim 2, Chow did not disclose wherein the processor is further configured to determine the location of the vehicle based on additional data received from a ground station associated with the Global Navigation Satellite System.
Moskowitz teaches a vehicle tracking system wherein [0349] One way to improve the accuracy of location calculations by a GNSS (e.g., GPS location calculations) is to use differential calculations. For example, differential GPS relies on ground stations at fixed and precisely known locations. A ground station may periodically make a determination of its position based on available GPS satellites, and then compare the determined position to its predetermined, known location. The ground station may then use the difference between its known location and its position determined based on triangulation to available satellites to calculate a localized error in GPS positioning for a given time and set of conditions. This determined error may be transmitted to local devices (e.g., within 10 kilometers or so from a base station) equipped with GPS-based location systems, and those systems may account for the error determined by a nearby base station to improve accuracy in GPS-based position measurements.
Chow and Moskowitz are considered to be analogous art because they pertain to vehicle tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to determine the location of the vehicle based on additional data received from a ground station associated with the Global Navigation Satellite System for Chow’ system in order to provide accurate location information.
Regarding claim 12, the claim is interpreted and rejected as claim 2.


Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20190382016) in view of Salter (US 20180281782), in view of Lewis (US 20160223350), in view of Watanabe (US 20190311077).
Regarding claim 3, Chow did not disclose wherein the processor is further configured to: determine an attitude of the vehicle based on the data; receive a grade for the location of the vehicle from the map database; and detect whether the vehicle is moving in the wrong direction additionally based on attitude of the vehicle and the grade for the location of the vehicle.
First, Lewis teaches vehicle tracking system wherein [0071] Information from the speed tracker 312, proximity detector 314, and one or more of vehicle sensors 308 is passed to violation manager 316. Violation manager 316 includes a rule set that compares the location and attitude of the vehicle with attributes defined in distributed objects database 304 and returns an indication if certain rules are violated. 
Second, Watanabe teaches a system for generating vehicle travel data wherein [0052] FIG. 5 illustrates a scenario for topographical compensation. Embodiments can further include performing a topographical compensation on the wrong-way simulation data set to create a topographically compensated wrong-way simulation data set. In other words, this takes topographical data into account in the simulation. For example, as a vehicle goes up a hill, the grade of the hill may increase. The grade information for the hill may be included in the analysis for creating the wrong-way simulation. In such a case, the grade for going uphill may be negated to account for going downhill when simulating the wrong way direction path.
Chow, Lewis and Watanabe are considered to be analogous art because they pertain to vehicle tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to: determine an attitude of the vehicle based on the data; receive a grade for the location of the vehicle from the map database; and detect whether the vehicle is moving in the wrong direction additionally based on attitude of the vehicle and the grade for the location of the vehicle for Chow’ system in order to provide accurate information of the vehicle.
Regarding claim 13, the claim is interpreted and rejected as claim 3.

 
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20190382016) in view of Salter (US 20180281782), in view of Rubinstein (US 20190185020).
Regarding claim 9, Chow did not disclose wherein the processor is further configured to selectively notify a cloud based monitoring system that the vehicle is moving in the wrong direction.
First, Chow disclosed [0077] The vehicle 550 may be coupled to a network via the transceiver 510. The network, such as a local area network (LAN), a wide area network (WAN), a cellular network, a digital short-range communication (DSRC), the Internet, or a combination thereof, connects the vehicle 550 to a remote data server. The remote data server may be one or more servers from different service providers. Each of the one or more servers may be connected to one or more databases. A service provider may provide navigational map, weather and/or traffic data to the vehicle 550.
Rubinstein teaches system for warning about a wrong-way drive situation for a vehicle [0010] The wrong-way drive detection unit may be an Internet-based unit, a cloud-based unit.
[0073] Process 800 starts with a block 801. Thereafter, a normal execution is established in a block 802. Afterwards, an event occurs in a block 803 in which a wrong-way driver is detected in the surroundings. Thereupon, in a block 804, an alarm or a warning for the second or third role or the role as a road user affected by a wrong-way driver or a road user potentially affected by a wrong-way driver is triggered, for example in a processor cloud or a cloud. The wrong-way drive signal may be transmitted.
Chow and Rubinstein are considered to be analogous art because they pertain to wrong-way vehicle detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to selectively notify a cloud based monitoring system that the vehicle is moving in the wrong direction for Chow’ system in order to utilize the existing infrastructures. 
Regarding claim 19, the claim is interpreted and rejected as claim 9.


Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20190382016) in view of Salter (US 20180281782), in view of Scholand (US 20210136699).
Regarding claim 10, Chow did not disclose wherein the processor is further configured to selectively send a message to a V2X communication system that the vehicle is moving in the wrong direction.
Scholand teaches vehicle information system wherein [0343] As another example, FIG. 42b shows an example scenario 4202 in which high emergency or priority V2X data is to be transmitted in a V2X communication. In FIG. 42b, a vehicle 4220 is driving on a road in a fourth direction indicated by an arrow L4, which is opposite to a normal driving direction of the road. In order to avoid collision with other vehicles on the road (e.g., vehicles 4222 and 4224 driving on the road in a fifth direction indicated by an arrow L5, which is the normal driving direction of the road), a transmitting CD in the vehicle 4220 may transmit a warning notification to other CDs in surrounding vehicles 4222 and 4224 to inform vehicles 4222 and 4224 to avoid a vehicle driving in a wrong direction (namely, the vehicle 4220). In this example, the warning notification is high emergency or priority data in the V2X communication.
Chow and Scholand are considered to be analogous art because they pertain to vehicle information system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the processor is further configured to selectively send a message to a V2X communication system that the vehicle is moving in the wrong direction for Chow’ system in order to utilize the existing infrastructures. 
Regarding claim 20, the claim is interpreted and rejected as claim 10.


Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 

1. Applicant’s representative argues that Claim 1 recites "determine a location of the vehicle and a direction of motion of the vehicle based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds." 
Chow's paragraph 22 discloses: "The location of the vehicle 102 may be determined using a global positioning system (GPS) sensor, and the orientation of the vehicle may be determined by an orientation sensor, such as a gyroscope, or by comparing the location of the value over time." 
Accordingly, Chow determines the location of the vehicle using a GPS sensor. In contrast, in claim 1, the location of the vehicle is determined "based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds." Therefore, Chow does not disclose "determine a location of the vehicle ... based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds" as claim 1 recites. 
Further, Chow determines the orientation of the vehicle may be determined by an orientation sensor, such as a gyroscope, or by comparing the location of the value over time. In contrast, in claim 1, the direction of motion of the vehicle is determined "based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds." Therefore, Chow also does not disclose "determine ... a direction of motion of the vehicle based on both (i) the data receivedApplication No.
from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds" as claim 1 recites. 
Accordingly, Chow does not disclose "determine a location of the vehicle and a direction of motion of the vehicle based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds" as claim 1 recites. 
The Examiner does not rely on Salter to disclose the above limitation. Applicant respectfully submits that Salter in fact does not disclose the above limitation. Therefore, claim 1 is not obvious in view of Chow and Salter.

Examiner’s response: first, if the sentence “"determine a location of the vehicle and a direction of motion of the vehicle based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds." means “the a location of the vehicle is determined based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds” and “a direction of motion of the vehicle is determined based on both (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds.”, then this would be a new matter (which would be rejected under 112) since the specification does not disclose these limitations. {in addition, this would not make sense since if either (i) the data received from the plurality of sensors in the vehicle or (ii) a history of locations of the vehicle in prior N seconds is enough to determine either a location of the vehicle or a direction of motion of the vehicle}
	Second, most proper (broadest) interpretation for the sentence is that a location of the vehicle and a direction of motion of the vehicle are determined based on two inputs: (i) the data received from the plurality of sensors in the vehicle and (ii) a history of locations of the vehicle in prior N seconds; 
	In other words, that is the two (both) variables (location and direction) are determined based on two inputs (the data received and history of the vehicle); as to which input is used to determine which variable is up to interpretation, as stated in the rejection to claim 1 above. 


2. Applicant’s representative argues that Claim 4 is not obvious in view of Chow and Salter for the following additional reasons. Claims 4 recites: "in response to detecting that the vehicle is moving in the wrong direction, the processor is further configured to: 
generate a severity metric based on the location of the vehicle and at least one of speed of the vehicle, type of roadway, time of the day, traffic, weather, and construction information; and 
generate an alert based on the severity metric." 
The Examiner alleges that Chow discloses the above limitations of claim 4 because Chow's paragraph 72 discloses: "The system 500 also includes a display 530 configured to alert the driver of the vehicle 550 that the vehicle is being driven the wrong way. The display 530 may also be configured to indicate to the driver a degree by which the vehicle 550 is travelling the wrong way, and an extent by which the available torque of the vehicle 550 has been reduced." 
However, while Chow's display is configured to indicate "a degree by which the vehicle 550 is travelling the wrong way," Chow does not disclose that its "degree by which the vehicle 550 is travelling the wrong way" is generated "based on the location of the vehicle and at least one of speed of the vehicle, type of roadway, time of the day, traffic, weather, and construction information" as claimed. 
Instead, Chow discloses that in addition to the degree, it also displays "an extent by which the available torque of the vehicle 550 has been reduced." That is, the reduction in available torque is a separate operation that has already been performed distinctly from determining the degree by which the vehicle 550 is travelling the wrong way. Chow does not disclose that the reduction in available torque is a factor in determining the degree by which the vehicle 550 is travelling the wrong way. At best, Chow's "extent by which the available torque of the vehicle 550 has been reduced" is a countermeasure in response to Chow's "degree by which the vehicle 550 is travelling the wrong way." 
Therefore, while Chow displays "a degree by which the vehicle 550 is travelling the wrong way, and an extent by which the available torque of the vehicle 550 has been reduced," it cannot be reasonably said that Chow's degree is generated based on the speed of the vehicle as claimed. Accordingly, Chow's degree and extent cannot be reasonably compared to the claimed severity metric, and Chow does not disclose "generate a severity metric based on the location of the vehicle and at least one of speed of the vehicle, type of roadway, time of the day, traffic, weather, and construction information" as claim 4 recites. Claim 4 is therefore not obvious in view of Chow and Salter for these additional reasons. Claim 14 is also not obvious in view of Chow and Salter for similar reasons in addition to depending from claim 11, which is allowable as explained above.

Examiner’s response:  Paragraph [0072] is cited to address the claimed limitation of  “generate a severity metric”; 
As to other limitations, as cited in rejection to claim 1, Chow disclosed [0022] In other embodiments, the system may determine that the vehicle 102 is being driven in the wrong direction based on the location of the vehicle 102 and the orientation of the vehicle. The location of the vehicle 102 may be determined using a global positioning system (GPS) sensor, and the orientation of the vehicle may be determined by an orientation sensor, such as a gyroscope, or by comparing the location of the vehicle over time. 
[0092] The ECU determines whether the vehicle is travelling in the wrong direction based on the current driving direction of the vehicle, the current location of the vehicle, and the map data (step 610). Based on the map data and the current location of the vehicle, the ECU may be able to determine a correct direction of travel, and based on the current driving direction of the vehicle, the correct driving direction and the current driving direction may be compared to determine whether the vehicle is travelling in the wrong direction. 
Wherein “[0092] The ECU determines whether the vehicle is travelling in the wrong direction based on …, the current location of the vehicle” {i.e. the location of the vehicle}, and the ECU may be able to determine a correct direction of travel, and based on the current driving direction of the vehicle, the correct driving direction and the current driving direction may be compared to determine whether the vehicle is travelling in the wrong direction. { the correct driving direction could mean traffic flow}
Therefore, based on the above interpretation, Chow clearly has the claimed limitations of claim 4.
	


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Nayak (US 11335192) disclosed system for detecting a driving direction which uses a counter with multiple threshold for keep a record of wrong way driving direction. 
However, no art found disclosed the limitation of “determine if an override feature is selected; and detect whether the vehicle is moving in the wrong direction in response to the counter exceeding the predetermined limit while the override feature is unselected.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685